Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 1 of 200




                                                               AR10163
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 2 of 200




                                                               AR10164
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 3 of 200




                                                               AR10165
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 4 of 200




                                                               AR10166
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 5 of 200




                                                               AR10167
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 6 of 200




                                                               AR10168
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 7 of 200




                                                               AR10169
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 8 of 200




                                                               AR10170
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 9 of 200




                                                               AR10171
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 10 of 200




                                                                AR10172
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 11 of 200




                                                                AR10173
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 12 of 200




                                                                AR10174
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 13 of 200




                                                                AR10175
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 14 of 200




                                                                AR10176
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 15 of 200




                                                                AR10177
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 16 of 200




                                                                AR10178
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 17 of 200




                                                                AR10179
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 18 of 200




                                                                AR10180
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 19 of 200




                                                                AR10181
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 20 of 200




                                                                AR10182
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 21 of 200




                                                                AR10183
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 22 of 200




                                                                AR10184
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 23 of 200




                                                                AR10185
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 24 of 200




                                                                AR10186
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 25 of 200




                                                                AR10187
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 26 of 200




                                                                AR10188
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 27 of 200




                                                                AR10189
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 28 of 200




                                                                AR10190
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 29 of 200




                                                                AR10191
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 30 of 200




                                                                AR10192
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 31 of 200




                                                                AR10193
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 32 of 200




                                                                AR10194
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 33 of 200




                                                                AR10195
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 34 of 200




                                                                AR10196
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 35 of 200




                                                                AR10197
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 36 of 200




                                                                AR10198
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 37 of 200




                                                                AR10199
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 38 of 200




                                                                AR10200
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 39 of 200




                                                                AR10201
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 40 of 200




                                                                AR10202
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 41 of 200




                                                                AR10203
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 42 of 200




                                                                AR10204
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 43 of 200




                                                                AR10205
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 44 of 200




                                                                AR10206
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 45 of 200




                                                                AR10207
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 46 of 200




                                                                AR10208
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 47 of 200




                                                                AR10209
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 48 of 200




                                                                AR10210
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 49 of 200




                                                                AR10211
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 50 of 200




                                                                AR10212
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 51 of 200




                                                                AR10213
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 52 of 200




                                                                AR10214
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 53 of 200




                                                                AR10215
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 54 of 200




                                                                AR10216
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 55 of 200




                                                                AR10217
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 56 of 200




                                                                AR10218
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 57 of 200




                                                                AR10219
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 58 of 200




                                                                AR10220
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 59 of 200




                                                                AR10221
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 60 of 200




                                                                AR10222
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 61 of 200




                                                                AR10223
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 62 of 200




                                                                AR10224
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 63 of 200




                                                                AR10225
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 64 of 200




                                                                AR10226
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 65 of 200




                                                                AR10227
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 66 of 200




                                                                AR10228
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 67 of 200




                                                                AR10229
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 68 of 200




                                                                AR10230
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 69 of 200




                                                                AR10231
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 70 of 200




                                                                AR10232
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 71 of 200




                                                                AR10233
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 72 of 200




                                                                AR10234
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 73 of 200




                                                                AR10235
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 74 of 200




                                                                AR10236
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 75 of 200




                                                                AR10237
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 76 of 200




                                                                AR10238
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 77 of 200




                                                                AR10239
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 78 of 200




                                                                AR10240
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 79 of 200




                                                                AR10241
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 80 of 200




                                                                AR10242
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 81 of 200




                                                                AR10243
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 82 of 200




                                                                AR10244
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 83 of 200




                                                                AR10245
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 84 of 200




                                                                AR10246
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 85 of 200




                                                                AR10247
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 86 of 200




                                                                AR10248
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 87 of 200




                                                                AR10249
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 88 of 200




                                                                AR10250
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 89 of 200




                                                                AR10251
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 90 of 200




                                                                AR10252
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 91 of 200




                                                                AR10253
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 92 of 200




                                                                AR10254
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 93 of 200




                                                                AR10255
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 94 of 200




                                                                AR10256
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 95 of 200




                                                                AR10257
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 96 of 200




                                                                AR10258
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 97 of 200




                                                                AR10259
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 98 of 200




                                                                AR10260
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 99 of 200




                                                                AR10261
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 100 of 200




                                                                AR10262
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 101 of 200




                                                                AR10263
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 102 of 200




                                                                AR10264
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 103 of 200




                                                                AR10265
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 104 of 200




                                                                AR10266
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 105 of 200




                                                                AR10267
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 106 of 200




                                                                AR10268
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 107 of 200




                                                                AR10269
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 108 of 200




                                                                AR10270
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 109 of 200




                                                                AR10271
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 110 of 200




                                                                AR10272
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 111 of 200




                                                                AR10273
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 112 of 200




                                                                AR10274
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 113 of 200




                                                                AR10275
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 114 of 200




                                                                AR10276
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 115 of 200




                                                                AR10277
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 116 of 200




                                                                AR10278
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 117 of 200




                                                                AR10279
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 118 of 200




                                                                AR10280
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 119 of 200




                                                                AR10281
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 120 of 200




                                                                AR10282
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 121 of 200




                                                                AR10283
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 122 of 200




                                                                AR10284
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 123 of 200




                                                                AR10285
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 124 of 200




                                                                AR10286
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 125 of 200




                                                                AR10287
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 126 of 200




                                                                AR10288
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 127 of 200




                                                                AR10289
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 128 of 200




                                                                AR10290
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 129 of 200




                                                                AR10291
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 130 of 200




                                                                AR10292
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 131 of 200




                                                                AR10293
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 132 of 200




                                                                AR10294
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 133 of 200




                                                                AR10295
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 134 of 200




                                                                AR10296
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 135 of 200




                                                                AR10297
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 136 of 200




                                                                AR10298
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 137 of 200




                                                                AR10299
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 138 of 200




                                                                AR10300
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 139 of 200




                                                                AR10301
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 140 of 200




                                                                AR10302
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 141 of 200




                                                                AR10303
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 142 of 200




                                                                AR10304
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 143 of 200




                                                                AR10305
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 144 of 200




                                                                AR10306
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 145 of 200




                                                                AR10307
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 146 of 200




                                                                AR10308
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 147 of 200




                                                                AR10309
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 148 of 200




                                                                AR10310
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 149 of 200




                                                                AR10311
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 150 of 200




                                                                AR10312
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 151 of 200




                                                                AR10313
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 152 of 200




                                                                AR10314
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 153 of 200




                                                                AR10315
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 154 of 200




                                                                AR10316
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 155 of 200




                                                                AR10317
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 156 of 200




                                                                AR10318
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 157 of 200




                                                                AR10319
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 158 of 200




                                                                AR10320
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 159 of 200




                                                                AR10321
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 160 of 200




                                                                AR10322
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 161 of 200




                                                                AR10323
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 162 of 200




                                                                AR10324
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 163 of 200




                                                                AR10325
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 164 of 200




                                                                AR10326
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 165 of 200




                                                                AR10327
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 166 of 200




                                                                AR10328
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 167 of 200




                                                                AR10329
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 168 of 200




                                                                AR10330
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 169 of 200




                                                                AR10331
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 170 of 200




                                                                AR10332
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 171 of 200




                                                                AR10333
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 172 of 200




                                                                AR10334
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 173 of 200




                                                                AR10335
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 174 of 200




                                                                AR10336
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 175 of 200




                                                                AR10337
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 176 of 200




                                                                AR10338
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 177 of 200




                                                                AR10339
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 178 of 200




                                                                AR10340
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 179 of 200




                                                                AR10341
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 180 of 200




                                                                AR10342
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 181 of 200




                                                                AR10343
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 182 of 200




                                                                AR10344
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 183 of 200




                                                                AR10345
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 184 of 200




                                                                AR10346
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 185 of 200




                                                                AR10347
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 186 of 200




                                                                AR10348
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 187 of 200




                                                                AR10349
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 188 of 200




                                                                AR10350
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 189 of 200




                                                                AR10351
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 190 of 200




                                                                AR10352
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 191 of 200




                                                                AR10353
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 192 of 200




                                                                AR10354
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 193 of 200




                                                                AR10355
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 194 of 200




                                                                AR10356
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 195 of 200




                                                                AR10357
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 196 of 200




                                                                AR10358
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 197 of 200




                                                                AR10359
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 198 of 200




                                                                AR10360
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 199 of 200




                                                                AR10361
Case 1:19-cv-03729-DLF Document 35-6 Filed 07/12/21 Page 200 of 200




                                                                AR10362
